Citation Nr: 1734473	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for bilateral neuropathy.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2015, the Board remanded the issues, directing the RO to schedule a videoconference hearing.  The Veteran testified at a videoconference hearing in January 2017 before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the claims file.  The remand directives having been substantially complied with, the matter again is before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last examined for his PTSD in November 2010.  While the mere passage of time is not a basis for requiring a new examination, the Veteran testified during his January 2017 Board hearing that he has increased symptomatology associated with his PTSD.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board finds that a remand is necessary to assess the current severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of a Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination-particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

In addition, the Veteran contends that his hypertension is a result of his service-connected PTSD.  See January 2017 Board Hearing.  In support of his claim, the Veteran submitted a February 2017 letter from private physician Dr. R.G.T., which suggests that the Veteran's hypertension resulted from the stress and anxiety of toxic exposure to Agent Orange and his PTSD.  The Veteran has not undergone a VA examination to determine the nature and etiology of his hypertension.  Therefore, the Board finds that a VA examination is necessary prior to adjudication of the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA's duty to assist includes providing a medical examination or opinion when it is necessary to make a decision on a claim); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Lastly, the Veteran was afforded a VA examination to determine the nature and etiology of his neuropathy in March 2016.  However, this examination is inadequate because it provides no rationale.  In addition, a medical opinion from Dr. R.G.T. indicates that the Veteran's neuropathy is a "direct consequence of stress from Vietnam" and toxic exposure to Agent Orange.  See February 2017 Letter.  As such, the Board finds that a new VA examination must be obtained to address the nature of the Veteran's neuropathy.  McLendon, 20 Vet. App. at 79.

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter that includes the provisions of 38 C.F.R. § 3.310 in regard to his service connection claims.  Request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.

2.  After completing the requested development, arrange for the Veteran to undergo a VA examination to evaluate the nature and severity of his PTSD.  A copy of this remand and all relevant medical records should be made available to the examiner. The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  

In assessing the current nature and severity of the Veteran's PTSD, the examiner is asked to address the extent to which the functional impairment caused by the Veteran's PTSD alone impairs his ability to meet the demands of a job, whether sedentary or physical, and the timeframe in which such impairment arose.  Commentary should also be provided on the extent of social impairment resulting from PTSD.  All opinions and conclusions reached by the examiner should be thoroughly explained.  

3.  Afford the Veteran a VA medical examination to determine the nature and etiology of his hypertension and neuropathy.  The entire claims file must be made available to the clinician, and the opinion should include discussion of the Veteran's documented medical history and assertions.  After reviewing the claims file, the examiner should answer all of the following questions completely:

a.)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension is caused by any of his service-connected disabilities, to include PTSD?

b.)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension is aggravated (permanently worsened beyond its natural progression) by any of his service-connected disabilities, to include PTSD?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of hypertension by the service-connected disability.

c.)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's neuropathy is caused by any of his service-connected disabilities, to include PTSD?

d.)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's neuropathy is aggravated (permanently worsened beyond its natural progression) by any of his service-connected disabilities, to include PTSD?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of neuropathy by the service-connected disability.

e.)  If the answers to the previous questions are negative, is it at least at likely as not (a fifty percent probability or greater) that the Veteran's hypertension or neuropathy is otherwise related to his active duty service, to include verified in-service exposure to Agent Orange?

A complete rationale for any opinion provided is requested.  

4.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




